WILCOTS V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-186-CR





RONDEZ WILCOTS	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 362ND DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant’s sole issue in this appeal was that the trial court abused its discretion by refusing to hold a hearing on appellant’s motion for new trial.  Having previously determined that appellant’s sole issue should be sustained, we abated this appeal and ordered the trial court to hold a hearing on appellant’s motion for new trial.  The trial court did so and denied the motion.

Although we have given appellant an opportunity to file a supplemental brief addressing issues related to the trial court’s denial of his motion for new trial, he has declined to do so.  He has not challenged any aspect of the trial court’s judgment other than the refusal to hold a hearing on the new trial motion.  Accordingly, having previously sustained appellant’s sole issue on appeal, and granted him the full relief to which he was entitled on that issue,
(footnote: 2) 
we dismiss the appeal as moot.  
See
 
Tex. R. App. P.
 43.2(f); 
Jack v. State
, 149 S.W.3d 119, 123 n.10 (Tex. Crim. App. 2004).



PER CURIAM



PANEL A:  LIVINGSTON, J.; CAYCE, C.J.; and WALKER, J.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: May 11, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See 
Tex. R. App. P.
 44.4; 
Price v. State
, 826 S.W.2d 947, 948 (Tex. Crim. App. 1992); 
Martinez v. State
, 846 S.W.2d 345, 347 (Tex. App.—Corpus Christi 1992, order), 
disp. on merits
, 846 S.W.2d 348 (Tex. App.—Corpus Christi 1992, pet. ref’d)
.